ORDER

PER CURIAM.
Lynn Wortham (plaintiff) appeals from the judgment dismissing her lawsuit against Casino Queen, Inc., (defendant) for lack of personal jurisdiction over defendant.
We have reviewed the record on appeal and the briefs of the parties and find no error of law. An extended opinion reciting detailed facts and restating principles of law would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).